Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 In the Matter of the Marriage of Brandy                Appeal from the 202nd District Court of
 Lynn Estes and Jeffery Brian Estes and In              Bowie County, Texas (Tr. Ct. No. 18D1319-
 the Interest of S.E.E. and M.B.E., Children            202). Memorandum Opinion delivered by
                                                        Justice Stevens, Chief Justice Morriss and
 No. 06-19-00030-CV                                     Justice Burgess participating.




       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant pay all costs of this appeal.


                                                       RENDERED AUGUST 6, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk